 1                                                                                                     O
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
11   KENRICO LTD,                                        Case No. 2:19-cv-07705-ODW(MAAx)
12                         Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13          v.                                           MOTION FOR SERVICE VIA
                                                         EMAIL AND LEAVE TO TAKE
14   EVGENY LAPIK,                                       DISCOVERY PRIOR TO THE RULE
                                                         26(f) CONFERENCE [13]
15                         Defendants.
16
17
18                                       I.    INTRODUCTION
19          Plaintiff Kenrico LTD (“Kenrico”) moved for leave to take limited discovery
20   prior to the Rule 26(f) conference. Kenrico seeks leave of the Court to identify
21   Defendant Evgeny Lapik (“Lapik”), who has allegedly operated, managed, and/or
22   maintained a scheme to sell products with false ingredients, using in part, a seller
23   account on the website Amazon.com, Inc. to the harm plaintiff and consumers.
24   Kenrico requests leave to serve Rule 45 subpoenas on two third-party sources,
25   Google, Inc. (“Google”), and Amazon.com, Inc (“Amazon”). For the reasons below,
26   the Court GRANTS Kenrico leave to serve a subpoena on Google and Amazon.1
27
     1
28    After carefully considering the papers filed in support of the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1                                   II.     BACKGROUND
 2         Kenrico is engaged in the business of manufacturing, selling and marketing a
 3   range of consumer products. (Compl. ¶ 7, ECF No. 1.) One of Kenrico’s prominent
 4   products includes foot pads used for personal care. (Compl. ¶ 8, ECF No. 1.) Lapik
 5   also manufactures, sells and markets foot pads. (Compl. ¶ 11, ECF No. 1.) Kenrico
 6   alleges that Lapik has falsely represented and advertised its products contain the
 7   ingredient sporopollenin. (Mot. for Leave to Take Discovery (“Mot.”) 5, ECF No. 13;
 8   Compl. ¶ 14.) Lapik allegedly uses Amazon to sell its fraudulent products under the
 9   seller account name Lapik.        (Mot. 4.)       Kenrico requested Amazon to provide
10   information related to seller Lapik, Amazon provided Lapik’s full name and the email
11   address evgenii.lapik@gmail.com (“Email Address”).           (Mot. 5)      To stop Lapik’s
12   fraudulent solicitations, Kenrico sued Lapik for false advertising and unfair
13   competition. (Compl. ¶¶ 15–25.) Attempting to ascertain Lapik’s identity and serve
14   the Complaint, Kenrico also investigated independently through various means.
15   (Mot. 2–4.)   Kenrico has been unable to identify Lapik’s physical address for
16   complete service other than through email. (Mot. 3.)
17         Kenrico now moves for leave to conduct early discovery and serve Lapik via
18   Email Addresses. Specifically, Kenrico seeks to serve Rule 45 subpoenas on two
19   third-party sources, (i) Google and (ii) Amazon.           (Mot. 8.)    From Google and
20   Amazon, Kenrico seeks documents regarding Lapik’s sales, identity, and physical
21   address. (Notice of Service 2, ECF No. 16.) Kenrico asserts the information sought
22   will enable it to identify Lapik and serve him in this action. (Mot. 8.)
23                                    III.   DISCUSSION
24         A court may authorize early discovery before the Rule 26(f) conference “for the
25   parties’ and witnesses’ convenience and in the interests of justice.” Fed. R. Civ.
26   P. 26(d). Where a plaintiff does not know the identity of the defendants, the Ninth
27   Circuit has found that a plaintiff “should be given an opportunity through discovery to
28   identify the unknown defendants, unless it is clear that discovery would not uncover



                                                   2
 1   the identities, or that the complaint would be dismissed on other grounds.” Gillespie v.
 2   Civiletti, 629 F.2d 637, 642 (9th Cir. 1980).
 3         Courts within the Ninth Circuit generally consider whether a plaintiff has
 4   shown “good cause” for early discovery. See, e.g., Semitool, Inc. v. Tokyo Electron
 5   America, Inc., 208 F.R.D. 273, 275–77 (N.D. Cal. 2002); Uber Techs., Inc. v. Doe,
 6   No. C 15-00908 LB, 2015 WL 1205167, at *3 (N.D. Cal. Mar. 16, 2015). To
 7   determine whether a plaintiff established good cause, courts consider whether the
 8   plaintiff has: (1) identified the Doe defendant with sufficient specificity as a real
 9   person who can be sued in federal court; (2) recounted the steps taken to locate and
10   identify the defendant; (3) shown that the action can survive a motion to dismiss; and
11   (4) established that the discovery is reasonably likely to lead to identifying
12   information that will permit service of process. Dhillon v. Does 1–10, No. C 13-1465
13   SI, 2013 WL 5367783, at *1 (N.D. Cal. Sept. 25, 2013) (citing Columbia Ins. Co. v.
14   seescandy.com, 185 F.R.D. 573, 578–80 (N.D. Cal. 1999)). Good cause may be found
15   “where the need for expedited discovery, in consideration of the administration of
16   justice, outweighs the prejudice to the responding party.” Assef v. Does 1-10, No. 15-
17   CV-01960-MEJ, 2015 WL 3430241, at *2 (N.D. Cal. May 28, 2015) (quoting
18   Semitool, 208 F.R.D. at 276).
19         The Court considering Kenrico’s papers and supporting documents, Lapik’s
20   failure to oppose Kenrico’s Motion despite Kenrico delivering a copy of the Motion to
21   the Email Address (Mot. 9.), finds that Kenrico has satisfied the four factors showing
22   good cause. Without leave to conduct this early discovery, Kenrico is unable obtain
23   this basic information necessary to serve Lapik with the Complaint and advance the
24   administration of justice. Lapik will be notified of the subpoenas, as ordered below,
25   and will have an opportunity to respond before Google and Amazon discloses any
26   information. Finally, all information obtained by way of this early discovery shall be
27   used only for the purpose of protecting Kenrico’s rights as set forth in the Complaint,
28   thereby limiting any potential prejudice to Lapik. Accordingly, the Court finds the



                                                3
 1   need for early discovery outweighs any potential prejudice and GRANTS Kenrico
 2   leave to serve a subpoena on Google and Amazon, as detailed below.
 3                                  IV.   CONCLUSION
 4         For the foregoing reasons, the Court GRANTS Kenrico’s motion to serve a
 5   subpoena on Google and Amazon.
 6         Specifically:
 7         1.    Kenrico may serve a subpoena pursuant to Federal Rule of Civil
 8               Procedure 45 on Google and Amazon to obtain documents sufficient to
 9               identify the following for the Email Addresses: contact information
10               (name(s), address(es), telephone number(s), and email address(es)),
11               registrant, and IP address(es) from which the Email Addresses were
12               accessed (the “Identifying Information”). Kenrico must serve Google
13               and Amazon with a copy of this Order attached to the subpoena;
14         2.    Google and Amazon shall have 21 days from service of the subpoena to
15               serve Lapik with a copy of the subpoena and this Order. Google and
16               Amazon may serve Lapik using any reasonable means, including written
17               notice sent to the last known address, transmitted either by first-class
18               mail or via overnight service;
19         3.    Kenrico, Lapik, Google, and Amazon shall each comply with the Federal
20               Rules of Civil Procedure and Local Rules of this Court regarding any
21               challenge to the subpoena (including objections and motions to quash or
22               modify the subpoena);
23         4.    If any motions are brought to quash or otherwise object to the subpoena,
24               Google and Amazon shall preserve the Identifying Information pending
25               resolution of such motions; and
26
27
28




                                                  4
 1   5.   Any information disclosed to Kenrico in response to the subpoena may
 2        be used solely for protecting its rights as set forth in the Complaint.
 3
 4   IT IS SO ORDERED.
 5
 6   November 5, 2019
 7
 8                        ____________________________________
 9                                 OTIS D. WRIGHT, II
                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                         5
